DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 06 July 2021 has been entered.

Status of Claims
Claims 1-5 and 7-14 of US Application No. 16/044,267 are currently pending and have been examined.  Applicant amended claims 1 and 10. Applicant canceled claims 6 and 15.  
Claims 1-5 and 7-14 are allowed. 

Response to Arguments
The previous rejections of claims 1-15 under 35 USC § 103 are withdrawn. Applicant canceled claims 6 and 15, thereby rendering the rejections of those claims moot. Applicant amended independent claims 1 and 10 to recite limitations not taught by the prior art of record. Therefore, the previous rejections of claims 1, 10 and claims depending therefrom are withdrawn.

Allowable Subject Matter
Claims 1-5 and 7-14  are allowed over the prior art of record.

The closest prior art of record under 35 USC § 103(a) is Yoshida (US 2009/0145678 A1) in view of Sakai (US 2016/0252904 A1, “Sakai”).

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Yoshida, discloses a movable body including a fuel cell, a fuel supply means which supplies fuel containing hydrogen to the fuel cell, a limit means which limits the amount of the supplied fuel, a body which includes a space in which an occupant is housed, a conversion means which converts the supplied electric power from the fuel cell to driving force for driving the body, a control portion which controls the operation of the conversion means, and an operating member. The operating member is disposed at a position where the operating member can be operated by the occupant housed in the body, and provides an instruction to execute a control that limits the amount of the supplied fuel using the limit means, without stopping the operation of the control portion.

Sakai discloses a driving assistance apparatus mounted to a moving body. The driving assistance apparatus includes a processor. The processor is configured to set, by a setting unit, driving assistance, executed in the moving body, based on loaded map data stored in a first storage unit, and give, by a notifying unit, notification of execution suitability information related to whether or not the driving assistance set by the setting unit is executable. The execution suitability information indicates a result of determining whether or not the driving assistance is executable based on the loaded map data stored in the first storage unit.

With respect to independent claim1, Yoshida taken either individually or in combination with other prior art of record fails to teach or suggest: based on electronic map material and the position data, identify a traffic area that cannot be driven on in an active fuel-cell mode; determine if the current position has approached the identified traffic area according to a predetermined criterion: and if determined, output a notification on the human-machine interface to prompt the user to switch, when in the first operating mode, from the first, operating mode into the second operating mode, and when the user switches from the first operating mode into the second operating mode, shut a safety valve to interrupt a 

Independent claim 10 recites substantially similar limitations as claim 1 and is allowed for the same reasons as claim 1.

Claims 2-5, 7-9 and 11-14 are allowed because they depend from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/AARON L TROOST/Primary Examiner, Art Unit 3668